          Case 21-32351 Document 412 Filed in TXSB on 08/13/21 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                            CHAPTER 11
    LIMETREE BAY SERVICES, LLC, et al.,1                              CASE NO.: 21-32351
             Debtors.                                                 (Jointly Administered)


                                 NOTICE OF RESCHEDULED HEARING

         PLEASE TAKE NOTICE that the final hearing on the Debtors’ Emergency Motion for

Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain Post-Petition Financing,

(II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing Claims

with Superpriority Administrative Expense Status, (IV) Approving Adequate Protection to Pre-

Petition Secured Creditors; (V) Modifying the Automatic Stay; and (VI) Scheduling a Final

Hearing (the “Motion”) (Doc. No. 14) originally scheduled for August 31, 2021 at 9:30 a.m.

Central Time has been rescheduled to August 27, 2021 at 10:00 a.m. Central Time before the

Honorable David R. Jones, United States Bankruptcy Judge, 515 Rusk Street, Courtroom 400,

Houston, Texas 77002.

         PLEASE TAKE FURTHER NOTICE that the related objection and filing dates are

revised as follows: Debtors shall file proposed revised terms for obtaining additional credit and

use of cash collateral, if any, by August 24, 2021 at 3:00 p.m. prevailing Central Time.

Objections and responses to such proposed relief shall be due by August 26, 2021 at noon

prevailing Central Time.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
          Case 21-32351 Document 412 Filed in TXSB on 08/13/21 Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that audio communication will be by use of the

Court’s dial-in facility. You may access the facility at 832-917-1510. You will be responsible for

your own long-distance charges. Once connected, you will be asked to enter the conference room

number. Judge Jones’s conference room number is 205691. You may view video via GoToMeeting.

To use GoToMeeting, the Court recommends that you download the free GoToMeeting app or

click the link on Judge Jones’s home page on the Southern District of Texas website. Once

connected, click the settings icon in the upper right corner and enter your name under the personal

information setting.

         PLEASE TAKE FURTHER NOTICE that hearing appearances must be made

electronically in advance of the hearing. To make your electronic appearance, go to the Southern

District of Texas website and select “Bankruptcy Court” from the top menu. Select “Judges’

Procedures,” then “View Home Page” for Judge Jones under “Electronic Appearance” select

“Click here to submit Electronic Appearance.” Select the case name, complete the required fields

and click “Submit” to complete your appearance.

         PLEASE TAKE FURTHER NOTICE that a copy of the above-referenced Motion can

be    obtained     through   the   Bankruptcy   Court’s   electronic   case   filing   system    at

https://ecf.txsb.uscourts.gov or can be obtained free of charge on the website maintained by the

Debtors’ proposed claims and noticing agent at www.bmcgroup.com/limetree

                        [The Remainder of this Page is Intentionally Blank]




                                                2
4835-5724-8757.1
          Case 21-32351 Document 412 Filed in TXSB on 08/13/21 Page 3 of 3




Dated: August 13, 2021
                                                BAKER & HOSTETLER LLP

                                                /s/ Elizabeth A. Green
                                                Elizabeth A. Green, Esq.
                                                So. Dist. Fed ID 903144
                                                Jimmy D. Parrish, Esq.
                                                So. Dist. Fed ID 2687598
                                                200 S. Orange Avenue
                                                Suite 2300
                                                Orlando, FL 32801
                                                Telephone: (407) 649-4000
                                                Facsimile: (407) 841-0168
                                                E-mail: egreen@bakerlaw.com
                                                E-mail: jparrish@bakerlaw.com

                                                BAKER & HOSTETLER LLP
                                                Jorian L. Rose, Esq.
                                                N.Y. Reg. No. 2901783
                                                45 Rockefeller Plaza
                                                New York, New York
                                                Telephone: 212.589.4200
                                                Facsimile: 212.589.4201
                                                Email: jrose@bakerlaw.com
                                                (Admitted Pro Hac Vice)

                                                Proposed Counsel for the Debtors and
                                                Debtors in Possession



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 13, 2021, a true copy of the forgoing was filed with
the Court using the CM/ECF System, which will provide notice of such filing to all parties
requesting such notice.

                                                /s/ Elizabeth A. Green
                                                Elizabeth A. Green




                                            3
4835-5724-8757.1
